Citation Nr: 0100880	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 29, 1996, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1974 to August 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the disability 
evaluation for the veteran's service-connected PTSD to 100 
percent, effective from June 14, 1996.  By rating decision in 
April 1999, the RO determined that the assignment of June 14, 
1996, as the effective date was erroneous and that the proper 
effective date was February 29, 1996.   


FINDINGS OF FACT

1.  On February 29, 1996, the RO received a written 
communication from the veteran in which he requested an 
increased rating for his service-connected PTSD. 

2.  By rating decision in February 1998, the RO determined 
that a 100 percent rating was warranted for the veteran's 
PTSD. 

3.  The earliest date as of which it was ascertainable that 
an increase in disability due to PTSD had occurred was not 
within the one year period prior to February 29, 1996. 


CONCLUSION OF LAW

The criteria for entitlement an effective date prior to 
February 29, 1996, for assignment of a 100 percent evaluation 
for the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in January 1994, service connection was 
established for the veteran's PTSD, and a 30 percent rating 
was assigned.  An appeal was not initiated from that 
determination.  The veteran subsequently filed a VA Form 21-
4138 (date-stamped as received at the RO on February 29, 
1996) in which he requested an increase in the disability 
rating for his PTSD.  The 30 percent rating was initially 
continued, and the veteran filed an appeal to the Board.  
Through several subsequent rating actions, the evaluation was 
increased to 50 percent and finally to 100 percent.  The 
effective date of the 100 percent rating has been established 
by the RO as February 29, 1996, and the veteran, through 
counsel, argues that the proper effective date should be one 
year before, or February 29, 1995.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).  

The veteran seeks an earlier effective date based upon what 
he characterizes as the severity of his symptomatology prior 
to the filing of his claim with an emphasis on reported 
Global Assessment of Functioning (GAF) scores.  In this 
regard, the Board acknowledges that medical records 
pertaining to the period of time both prior to and subsequent 
to the filing of the veteran's February 29, 1996, claim do 
reflect a significant level of disability.  A June 1993 
medical record lists a Global Assessment of Functioning (GAF) 
score of 45 and VA domiciliary records dated in early 1996 
also show psychiatric symptomatology of a significant nature.  
A report of a VA hospitalization from June to August 1996 a 
GAF evaluation of 55.  A VA examination in November 1996 
revealed diagnoses that included post-traumatic stress 
disorder and a GAF evaluation of 45.  A VA examination in 
March 1997 resulted in diagnoses that similarly included 
post-traumatic stress disorder and a GAF of 50.  A June 1997 
hospitalization report also sets forth a diagnosis of post-
traumatic stress disorder and a GAF evaluation of 55.  

However, a review of the numerous medical records shows that 
the veteran also suffers from alcohol abuse and a personality 
disorder as well as his PTSD.  A review of the reports of VA 
hospitalization from June to August 1996, and in June 1997 as 
well as the reports of VA examinations in November 1996, 
March 1997, and October 1997 reveals that there was some 
degree of uncertainty among medical examiners as to the 
actual degree of impairment attributable to the PTSD.  The 
examiner who conducted the November 1996 examination 
expressly commented that a review of the veteran's records, 
interview information/observation and current psychological 
test results suggested that at least part of his social and 
occupational impairment was due to a personality disorder and 
chronic alcohol dependence.  The same examiner conducted the 
March 1997 examination and reported that the personality 
disorder was likely responsible for at least 50 percent of 
the impairment.  It appears that it was the subsequent 
October 1997 examination report, in which a different 
examiner concluded that most of the disability was due to the 
PTSD, which led the RO in February 1998 to determine that a 
100 percent rating was warranted for PTSD.  Given the medical 
uncertainty reflected by various reports dated in 1996 and 
1997 as to the symptoms attributable to PTSD, the Board finds 
that it was not ascertainable at any time prior to February 
29, 1996, that the symptomatology attributable to PTSD 
warranted a 100 percent rating.  

As pointed out by the veteran's representative, a VA report 
showing treatment from February 21, 1996, to March 20, 1996, 
in connection with diagnoses of alcohol dependence, in 
remission, and post-traumatic stress disorder sets forth a 
GAF evaluation of 45.  It also reflects a finding by a 
medical examiner that the veteran's GAF score for the 
previous year was also 45.  However, a June 1993 report also 
shows a GAF evaluation of 45, thus suggesting that by looking 
only to the GAF scores, there was no increase within a year 
prior to February 1996, but only a continuation of a certain 
level of impairment of functioning.  However, GAF scores are 
not by themselves determinative as to the level of disability 
for VA rating purposes.  Given the veteran's personality 
disorder and alcohol abuse, the Board believes it reasonable 
to conclude that the reported GAF scores (unless otherwise 
indicated by the examiner) reflected impairment due to these 
other disorders as well as the PTSD.  At any rate, regardless 
of the actual GAF scores and what disorders the scores 
contemplated, the medical records dated in 1996 and 1997 
clearly show medical uncertainty as to the degree of 
impairment attributable to the service-connected PTSD.  The 
Board need not make a finding as to the exact date that it 
became ascertainable that there had been in increase in the 
degree of disability due to the PTSD.  For purposes of this 
appeal it is sufficient to find only that the earliest date 
on which it was ascertainable that there was an increase in 
disability due to PTSD was not prior to February 29, 1996.  
There is therefore no legal basis for an earlier effective 
date.  


ORDER

The claim is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

